United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 95-4262
                                    ___________

Roosevelt Watson, Jr.,                   *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Arkansas.
Alcoa Aluminum,                          *
                                         *        [UNPUBLISHED]
              Appellee.                  *

                                    ___________

                     Submitted:     March 21, 1997

                           Filed:   April 7, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.
     Roosevelt Watson, Jr., appeals from the district court's1 entry of
judgment as a matter of law to defendant following a bench trial in his
employment discrimination action.         Because Watson has not provided a
transcript of the trial proceedings, we cannot review the district court's
factual findings.    See Fed. R. App. P. 10(b); Meroney v. Delta Int'l Mach.
Corp., 18 F.3d 1436, 1437 (8th Cir. 1994); Schmid v. United Bhd. of
Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert.
denied, 484 U.S. 1071 (1988).         Accepting the district court's factual
findings as true,




     1
      The Honorable James M. Moody, United States District Judge
for the Eastern District of Arkansas.
we agree that judgment for Alcoa was proper.             See Harvey v. Anheuser-Busch,
Inc.,    38 F.3d 968,   972   (8th   Cir.    1994)   (plaintiff   may   demonstrate
discrimination by showing proffered reason is pretextual or discriminatory
motive is more likely; summary judgment properly granted where black
plaintiff failed to present sufficient evidence to support claim that
proffered reason was pretextual because similarly situated white employee
had previously been less severely disciplined).


    To the extent Watson complains of counsel's performance below, we note
that a civil litigant has no constitutional right to effective assistance
of counsel.     See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988).


        Accordingly, we affirm.


        A true copy.


              Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-